01-15-00873-CR
                                  CHRIS DANIEL
a                             HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
October 8, 2015                                                         1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                       10/14/2015 10:22:28 AM
HONORABLE MICHAEL MCSPADDEN
209TH DISTRICT COURT                                                    CHRISTOPHER A. PRINE
                                                                                Clerk
HARRIS COUNTY


Defendant’s Name. JUSTIN T. WILLIAMS

Cause No: 1387899

Court-   209™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause.

Notice of Appeal Filed Date: 10/02/15
Sentence Imposed Date: 10/02/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




D. Bullock
Criminal Post Tnal Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Hams County, Texas

    TERRI JOHNSTONE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston, Texas 77210-465 1
                                                       Cause No.          tesis0iq
                                               THE STATE OF TEXAS
                                                       V.
                                          VjoU>vreQÿ    A/K/A/        .
                    -2-gc\             District Court / County Criminal Court at Law No.

                                                         Harris County, Texas                                                  nsniel
                                                                                                                      fSSc.c'.r''
                                                          NOTICE OF APPEAL                                             OCT    0JZM5
                                                                                                                                       -56
TO THE HONORABLE JUDGE OF SAID COURT:                                                                     Tim®’-

On                                 (date), the defendant                       in   the above   numberedand styled cause gives
NOTICE OF APPEAL oÿhis conviction.

The undersigned attorney (check appropriate box):
     AÿMOVES to withdraw
          ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date                                                                      Attorney (signature)


Defendant (Printed name)                                                  Attorney (Printed name)

                                                                          State Bar Number
                                                                              l -a-cH                                        jQ
                                                                                                                             ”
                                                                          Address
                                                                               -Ury T&T-QQIG,
                                                                          Telephone Number
The defendant (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him
          ASKS the Court to ORDER that a free record be provided to him
          ASKS the court to set BAIL
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief

                $A)l                                                       «-ÿt/l*S-(-i/T I /M \ > C--/6Q S
Defendant (Signature)                                                     Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Hams County, Texas




http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation) docx Page 1 ot 3
                                                                  06/01/06
        NL


                                                                           ORDER
,   >
                  On         fo/V/)                  the Court conducted a hearing and FINDS that defendant / appellant

                       IS NOT indigent at this time

                  pJÿlS indigent for the purpose of
                                  employing counsel
                                   paying   for a clerk’s and court reporter’s record
                           *ÿ0ÿmploying counsel or paying for a clerk’s and court reporter’s record
        The Court ORDERS that
                                  motion to withdraw     is                  DENIED.
                  Defendant / appellant’s motion (to be found indigent) is DENIED.
                  Defendant’s / appellant’s motion is GRANTED and
                                                                                                 (attorney’s name & bar card number)
                             is   APPOINTED to represent defendant / appellant on appeal
                            The COURT REPORTER                is   ORDERED to prepare and file the reporter’s record without charge to
                            defendant / appellant
        BAIL IS
                  SET at $    _
                  To CONTINUE as presently set
                             and    is   SET at No BOND (Felony Only)

        DATE SIGNED.

                                                                                 _
                                                                                  A/VI-J4
                                                                                 JUDGE PRESIDING,
                                                                                      DISTRICT COURT /
                                                                                 COUNTY CRIMINAL COURT AT LAW NO
                                                                                 HARRIS COUNTY, TEXAS




        http //hcdco-intranet/Cnminal/Cnminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation) doc\ Page 2 of 3
                                                                          06/01/06
    "05
                                                  Cause No.                                                               w
THE STATE OF TEXAS                                                            IN THE            DISTRICT COURT

v                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                  VJL>              , Defendant                               HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION                            OF    DEFENDANT’S RIGHT                     OF    APPEAL*
I. judge of the trial court, certify this criminal case
             is not a plea-bargain case, and the defendant has the right of appeal [or]
    I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal [or]
    I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal [or]
    I I      is a plea-bargain case, and the defendant has NO right of appeal [or]

    I I      the defendant has waived the right of appeal


 AAUC-
Judge                                                                    Date
                                                                             jo
                                                                                fz/ibfr- I
                                                                                Signedÿ
                                                                                                     Tims-




I have received a copy of this certification 1 have also been informed of my rights concerning any appeal of
                                                                                                               OCT 0 2 2015
                                                                                                               .
                                                                                                               ••-“173

                                                                                                                    ~5sÿiy     --
                                                                                                                             --—
                                                                                                                                 _
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals TEX. R APP P 68 2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit I understand that, because of appellate deadlines, if 1 fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pw se petition for discretionary review

     /f j jsh/Y~)
Defendant                                                                 Defendanvp Counsel
Mailing Address          _                                               State Bar of Texas ID number
Telephone number                                                          Mailing Address
Fax number (if any)                                                      Telephone number
                                                                          Fax number (if any)

* •A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant’s
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is. a case in
which a defendant's plea was guilty or nolo conlencleie and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial or (B) after getting the trial court’s permission to appeal * TEXAS RULES or APPELLATE PROCEDURE
25 2(a)(2)
                                   PAUPER’S OATH ON APPEAL
 CAUSE NO.:     I 2ÿ1               APPEAL CARD                           f$h

Court                                     . Cause No.
 OJ2S.
                     /JL'OH 6
                    The State of Texas
                            Vs
               AiSrhn UJfUifi/nJ
Date Notice
Of Appeal: .
                      lo/ wits’
Presentation:                     Vol.        Pg-.

Judgment:                         Vol.        Pg-.

Judge Presiding    T£I r-~Hn
Attorney
on Appeal.

                Appointed
                            _    Hired.

Offense.
            £*9-                  1 ChSSuG, jj"
                                      _
Jury Trial           YesV        No

Punishment
Assessed   _                     TlO C Tÿl Cs tooQ> Ptn*

            _
Companion Cases
(If Known)

Amount of
Appeal Bond
                              7
Appellant
Confined:                    No

Date Submitted
To Appeal Section           OCT           m
Deputy Clerk                      Jjhzk.%